Exhibit 99.1 InterDigital November 2007 Positioned to Capitalize on Growth in 3G Market This presentation contains forward-looking statements regarding InterDigital’s current beliefs, plans and expectations as to: (i) our strategy; (ii) our future growth potential in cash flow; (iii) future global mobile device sales and market opportunities; (iv) growth in our 3G patent licensing program; (v) our 2G/3G HSDPA/HSUPA modem ASIC development initiatives; (vi) the competitive advantages of our ASIC; and (vii) acquisitions and monetization of patent portfolios.Such statements are subject to risks and uncertainties.Actual outcomes could differ materially from those expressed in or anticipated by such forward-looking statements due to a variety of factors including, but not limited to: (i) the market relevance of our technologies; (ii) changes in the needs, availability, pricing and features of competitive technologies and product offerings of strategic partners or consumers; (iii) unanticipated technical or resource difficulties or delays related to further development of our technologies and products; (iv) our ability to leverage or enter into new customer agreements, strategic relationships or acquire complimentary patent portfolios on acceptable terms; (v) our ability to enter into additional patent license agreements; (vi) changes in expenses related to our technology offerings and operations; (vii) potential difficulties in the production of our ASIC; (viii) whether we have the appropriate financial assets and/or cash flows; (ix) unfavorable outcomes in patent disputes and the expense of defending our intellectual property rights; (x) changes in the market share and sales performance of our primary licensees, and any delay in receipt of quarterly royalty reports from our licensees; and, (xi) changes or inaccuracies in market projections. Shaping the Future of Digital Wireless Technologies(Gp:) Invent Wireless Technologies (Gp:) Contribute to Standards (Gp:) License Patents (Gp:) Develop Wireless Products(Gp:) 30+ Year Digital Cellular Technology Pioneer Thousands of patents worldwide Inventions used in every mobile device(Gp:) Key Contributor to Standards 2G, 3G, and the future – 4G and beyond Wireless LAN & Mobility/Convergence(Gp:) Provider of Complete 3G Modems Validated solutions moving to silicon Synergy with patent licensing(Gp:) Highly Successful Licensor Patents have generated over $1 billion in cash Licensing leading manufacturers The Mobile Device Market OpportunityOver 1.3 Billion Mobile Devices Expected to Ship by 201270% to be 3GSixty Percent of 3G Mobile Devices Expected to be HSxPA by 2012Our Goal - Secure Cash Flow On Every 3G Mobile DeviceMillions of unitsSource: Strategy Analytics, July 20072 2G/2.5G 9462(CDMA) (WCDMA) 89 (HSxPA) 3 24 67 588 Innovation Drives Patent Licensing Success Strong Patent Portfolio - 2G/3G Cellular and Emerging Technologies 3,000+ patents issued in U.S and Worldwide Ranked # 94 among companies worldwide with patents issued from USPTO Recent Major Accomplishments LG Electronics – $285 million – new 2G/3G licensee Nokia – $253 million – royalty dispute resolved Samsung – $134 million arbitration award Apple – new licensee RIM – upgraded to 3G licensee Solid & Growing Position in 3G Market 30 - 40% of WCDMA and cdma2000® mobile devices licensed Strong Results for First Nine Months 2007 Strong free cash flow* Authorization for repurchase of $100 million recently announced Expanding recurring royalties* InterDigital defines “free cash flow” as operating cash flow less purchases of property and equipment and investments in patents Solid Recurring Revenue Base* Excludes revenues for past sales$ in Millions (Gp:) 2006 (Gp:) 2005(Gp:) 2007Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2Q3 Recurring Royalties *$31 $33 $35 $36.20$49.6056.6 54.7 48.2 57.5 52.6 55.7 Tech Solutions$5 $5 $5 $4.30$2.001.7 1.2 2 1 0.6 0.8 Strong Free Cash Flow* Drives Shareholder ValueSolid Balance Sheet$ in Millions$ in MillionsReturning Value to Shareholders & Investing in the Business* As of Sept. 30* InterDigital defines “free cash flow” as operating cash flow less purchases of property and equipment and investments in patents* As of Sep. 30**2ash & Short-term Investments $105.90 $131.80 $105.71 $264.00189.8 2os. 2007 Share Repurchases $34.69$17.06$34.10$260.50165 Development Expense $45.90 $51.20 $63.10 $65.4063.8 Leveraging Technology Portfolio to Build Value2005200620072008Full Modem IPGeneral Dynamics:3G WCDMA modemBaseband Chips2G/3G Dual Mode baseband with HSDPA/HSUPAIntegrationIP BlocksNXP (formerly Philips):3G HSDPA ASIC designInfineon:WCDMA and HSDPA protocol stackEnabling high-volume semiconductor suppliers with high-performance modem technologyEnabling data-centric specialty device manufacturers with high-performance baseband chips 2G 3G / Wireless BroadbandBasic Mobile PhonesFeature/Smart PhonesData-Centric DevicesProjected Annual Mobile Device Shipments (M units)Emerging data-centric segment exceed 400M units in 2012Feature phones exceed 1B units and smart phones reach 250M units in 2012Plays to our strengths in high- performance modem technologySource: Strategy Analytics, July 2007Optimized Solutions for Distinct Market SegmentsFull Modem IPBaseband ChipsIP Blocks InterDigital ASIC is Highly Competitive in Data Card Application The 6071 baseband ASIC is optimized for the WWAN requirements of the notebook and UMPC markets (Gp:) Performance HSDPA up to 7.2 Mbps downlink HSUPA up to 1.5 Mbps uplink Highest category GPRS/EDGE performance Advanced Receiver provides higher capacity performance Receive diversity option for additional performance (Gp:) Price Features designed specifically for notebook and other mobile internet devices Not paying for unused handset features (Gp:) Power Hardware accelerators reduce power consumption Reduced MIPS in ARM processor HSDPA increases power efficiency in file downloads Optimum clock gating and use of voltage islands ASIC Specifications and Product RoadmapFocus on Performance, Power, and Cost 6ey Specifications PackageProcess389 pin BGA (12x12 mm PoP) 90nm12 x 12 mm PoP 65nm45nm Special low power features Hardware accelerators / voltage islands / reduced MIPS Data Speeds EDGE HSDPAHSUPAClass 12 7.2 Mbps 1.5 MbpsClass 12 7.2 Mbps 5.7 MbpsClass 12 28 Mbps 11 Mbps Cell Edge Performance Advanced receiver with diversity and interference mitigation Schedule Tape-out Engineering samples Customer Samples 95% GCF and IOTJun 07 Sep 07 Q4 07 Q1 08Q1 08 Q2 08 Q3 08 Q4 08 Future Growth Potential in Gross Margin $800 $600 $400 $200 $1.00 $1,200 $900 $600 $300 $1.50 $1,600 $1,200 $800 $400 $2.00 Annual Gross Margin Potential in 2012 ($ millions) 25% 50% 75% 100% Patent position drives market penetration Product drives value per device Today we derive cash flow on 30 - 40% of 3G mobile devices sold Gross Margin Royalties + Chip Sales - COGS Key InterDigital Takeaways Leading Developer of Digital Wireless Technology Consistent track record of successful innovation and licensing programs with top tier OEMs Influential member of multiple standards bodies Large, diversified, and high value patent portfolio: 3,000+ patents and 9,000 applications in process Strong 3G patent portfolio and established licensing programs; current 3G licensee base represents 30 - 40% of the 3G market Multiple Opportunities to Drive Growth 3G royalties under existing licenses and royalties from new licenses Selective acquisition and monetization of patent portfolios Significant operating leverage in the financial model Product initiative a substantial longer-term growth opportunity Appendix Licenseesas of October 2007 Alcatel Espana American Telephone and Telegraph Company (AT&T) Apple Inc. Arima Communications Corporation Danger Inc.Denso Corporation High Tech Computer (HTC) Hitachi Ltd. Hop-On Wireless, Inc. Hughes Network Systems Inc. Infineon Technologies AG Inventec Appliances Corp. Iwatsu America Inc. Japan Radio Kokusai Electric Co. Ltd. Kyocera Corporation LG Electronics Inc. Lucent Technologies Inc. Matsushita Communication Industrial Co. Ltd. (Panasonic) Mitsubishi Electric Corporation Nakayo Telecommunications, Inc. NEC Corporation Nokia Corporation Oki Electric Industry Co. Ltd. Option NV Pacific Communication Sciences, Inc. Qualcomm Incorporated Quanta Computer Inc. Research In Motion Limited Robert Bosch GmbH Samsung Electronics Co. Ltd. Sanyo Electric Co. Ltd. Sharp Corporation Shintom Company Ltd. Siemens Aktiengesellschaft Sierra Wireless, Inc. Sony Ericsson Mobile Communications AB Telefonaktiebolaget LM Ericsson Toshiba Corporation UbiNetics Ltd. Windshift Holdings, Inc.
